Citation Nr: 0925491	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include a plot or interment allowance.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to 
January 1946 and from September 1950 to February 1952.  The 
Veteran died in December 2006.  The appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim.


FINDINGS OF FACT

1.  The Veteran died in December 2006 from Parkinson's 
disease; he was buried in December 2006.

2.  The appellant filed an application in January 2007 for 
burial benefits for the nonservice-connected death of the 
Veteran.

3.  The VA waived any objections to the timeliness of the 
appellant's substantive appeal.

4.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

5.  There was a pending claim for compensation at the time of 
the Veteran's death, but there was insufficient evidence of 
record on the date of the Veteran's death to have supported 
an award of compensation effective prior to the date of the 
Veteran's death.

6.  The Veteran died at his residence and not while properly 
hospitalized by VA.

7.  The deceased was a Veteran of a war, but he was not 
buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for legal entitlement to VA burial benefits, to 
include a plot or internment allowance have not been met.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - Matter of Law

In general, VA has a duty to notify a claimant for VA 
benefits of information necessary to submit to complete and 
support a claim, and to assist the claimant in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the duties to notify and assist are not 
applicable.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  It is pertinent to note 
that the Veteran was not discharged from service due to line-
of-duty disabilities, did not receive VA compensation or 
pension, had provided insufficient information to 
substantiate his pending claims for service connection, and 
was not hospitalized or in any way under VA care (to include 
being in transit) at the time of his death.
Preliminary Matter - Substantive Appeal

The Board observes that the appellant was notified in 
correspondence dated in February 2007 and January 2008 that 
she needed to submit a completed VA Form 9 (substantive 
appeal) if she disagreed with the denial of her claim 
following the issuance of a statement of the case dated in 
December 2007.  None was received.  In November 2007, the RO 
received correspondence forwarded from a member of Congress 
in which the appellant stated that a claim was pending at the 
time of the Veteran's death; other documents that were 
previously of record were included with the correspondence.  
In e-mail correspondence among RO personnel dated in June 
2009, it was noted that a substantive appeal dated in January 
2008 was recorded in a VA record-tracking system, but none 
was contained in the claims folder.  The RO, however, 
certified the claim for burial benefits as being on appeal.  
In correspondence dated in July 2009, the Board notified the 
appellant that her appeal had been advanced on the docket 
based on her age.

Inasmuch as the VA has taken actions to indicate to the 
appellant that the issue is on appeal, and it took no steps 
to close the appeal, the requirement that there be a 
substantive appeal is deemed waived.  See Percy v. Shinseki, 
23 Vet. App. 37, 45 (2009) (holding that the filing period 
for a substantive appeal in a claim for VA benefits is not 
jurisdictional, and VA may waive any issue of timeliness in 
the filing of a substantive appeal, either explicitly or 
implicitly).

Laws and Regulations - Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).
If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of an original claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to have supported an award of compensation effective prior to 
the date of the veteran's death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 38 
C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600 (f); 38 
U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 2302 
must be filed within two years after the burial of the 
veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a veteran's body to the place of burial when the 
veteran dies while properly hospitalized, or for burial in a 
national cemetery. 38 C.F.R. § 3.1601(a).

Factual Background and Analysis

The death certificate shows that the Veteran died at his 
residence in December 2006, and he was buried in a private 
cemetery in the same month.  The immediate cause of death was 
Parkinson's disease; underlying causes were listed as 
dementia and prostate cancer.  The appellant filed an 
application for burial benefits in January 2007, which was 
within two years of the Veteran's burial.  At the time of his 
death, the Veteran was not service-connected for any 
disability.  Therefore, burial benefits are not warranted 
under 38 C.F.R. § 3.1600(b)(1) or (3) because the Veteran did 
not die of a service-connected disability, nor was his body 
held by a State.  Similarly, burial benefits are not 
warranted under section 3.1600(c) because he was not properly 
hospitalized by VA at the time of his death.  

At the time of the Veteran's death in December 2006, he had 
claims pending for service connection for Parkinson's disease 
claimed as secondary to chemical exposure during active duty, 
for posttraumatic stress disorder (PTSD), and for residuals 
of a cold injury of the lower extremities.  In a rating 
decision dated in September 2005, the RO denied all of the 
claims.  The claim for residuals of a cold injury was denied 
because there was no evidence of a current diagnosis.  The 
claim for Parkinson's disease was denied because there was no 
evidence of Parkinson's disease in the available service 
treatment records, nor was there any evidence showing that 
Parkinson's disease was caused or aggravated by military 
service.  The claim for PTSD was denied because there was no 
evidence of a verified in-service stressor, nor any diagnosis 
of PTSD, including on VA examination in May 2005; the Veteran 
also denied any prior psychiatric treatment.

A separation report shows that the Veteran received the Asia-
Pacific Theater Service Medal with Five Bronze Stars during 
his first period of service during World War II.

With his March 2006 substantive appeal for his claims for 
service connection, the Veteran submitted a private neurology 
treatment summary from W. J., M.D., dated in January 2006.  
In that report, the Veteran's wife (the appellant) outlined 
three problems the Veteran had been having since service:  
bilateral foot problems, encephalopathy with Parkinson's 
dementia, and PTSD.  The neurologist's impressions were 
Parkinson's disease with dementia, etiology not established; 
PTSD with nocturnal delusions and hallucinations; and 
infection both feet, exact etiology not apparent.  He 
commented that the [Veteran's] and his wife's story 
concerning his disabilities certainly suggest they were 
service connected, either in part or wholly.   

The Board notes that only the January 2006 private treatment 
statement from Dr. W. J. contained an opinion regarding the 
relationship between the Veteran's current claimed disability 
with events or injuries during active service.  The private 
neurologist's medical opinion, however, is noted to be based 
on the appellant's reported history of the Veteran's symptoms 
(which the Board finds to be unsupported by the evidence of 
record), and therefore, it has no probative value.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the appellant that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence' merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

In addition, medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998).  Therefore, the January 2006 medical opinion is of 
little probative value.

Accordingly, after a review of the evidence of record, 
including the limited service treatment records, statements 
from the Veteran and appellant, private treatment records, 
and VA treatment records, the Board finds that, although 
there was a pending claim for compensation benefits at the 
time of the Veteran's death, there was insufficient prima 
facie evidence of record on the date of the Veteran's death 
to show entitlement to service connection for residuals of a 
cold injury of the lower extremities, Parkinson's disease, or 
PTSD.  38 C.F.R. § 3.1600(b)(2)(i) (2008).  Because the 
conditions for entitlement to burial and plot allowances for 
a non-service-connected death have not been met, by operation 
of law, the appellant's claim must be denied.


ORDER

Entitlement to nonservice-connected burial benefits, to 
include a plot or interment allowance is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


